t c summary opinion united_states tax_court daniel w tomasello petitioner v commissioner of internal revenue respondent docket no 435-08sl filed date daniel w tomasello pro_se john m janusz for respondent summary opinion wells judge the petition in this case was filed pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this case is before the court on respondent’s motion for summary_judgment pursuant to rule we must decide whether respondent’s appeals_office abused its discretion when it upheld respondent’s notice_of_intent_to_levy with respect to trust fund recovery penalties pursuant to sec_6672 for unpaid balances due from tomasello limousine inc tomasello limousine for the quarters ending date date date date date and date periods in issue background the facts set forth below are based upon examination of the pleadings moving papers responses and attachments petitioner resided in new york at the time he filed his petition during the periods in issue petitioner was the president and owner of tomasello limousine during tomasello limousine’s bookkeeper unexpectedly passed away and petitioner was unable to find a good replacement because petitioner is a mechanic and has little bookkeeping knowledge he did not pay close attention to bookkeeping matters unfortunately the replacement bookkeepers he hired failed to pay all of tomasello limousine’s taxes according to petitioner’s own account at various times he discovered that checks to pay tomasello limousine’s taxes had not been printed or submitted although he was aware of those failures and pointed them out to his bookkeepers he apparently failed to follow up and ensure that the taxes were paid on date respondent mailed petitioner a letter trust funds recovery penalty letter proposing an assessment of trust fund recovery penalties pursuant to sec_6672 against petitioner as an individual required to collect account for and pay over employment_taxes for tomasello limousine the letter proposed to collect trust fund recovery penalties from petitioner with respect to the periods in issue the letter was mailed to petitioner’s last_known_address which is the same address he used when he filed his petition with this court petitioner has not disputed that he received the letter but he failed to submit a protest to the appeals_office during date petitioner hired a reliable bookkeeper who has helped him get tomasello limousine’s finances in order although he had originally thought some of the tax_payments were made but not recorded properly he has been unable to verify that any payments were made for the periods in issue working together with his new bookkeeper petitioner wrote that he cannot find the paper trail or any cancelled checks to substantiate the tax_payments on date respondent mailed to petitioner a letter notice_of_intent_to_levy and notice of your right to a hearing with respect to tomasello limousine’s unpaid balances for the periods in issue petitioner submitted a form request for a collection_due_process or equivalent_hearing which respondent received on date on the form petitioner wrote that he disagreed with the filing of the levy because no court has placed an order showing i have to pay petitioner did not request a collection alternative on date settlement officer kenneth heidle mailed petitioner a letter acknowledging that respondent’s appeals_office had received his request for a collection_due_process_hearing and scheduling a telephone conference for date on date mr heidle held a telephone conference with petitioner during the telephone conference in response to petitioner’s query mr heidle explained how the trust fund recovery penalty operates petitioner explained that he had recently filed tomasello limousine’s and income_tax returns and that his new bookkeeper was working on the and returns petitioner explained that those returns had not been filed because of the death of tomasello limousine’s previous bookkeeper petitioner asked mr heidle to review tomasello limousine’s past payments to ensure that they had been properly credited petitioner mentioned that tomasello limousine was no longer in operation and that he now operates a business known as tomasello truck and repair shop after the telephone conference petitioner mailed mr heidle a letter dated date reiterating how tomasello limousine’s finances became disorganized after the death of its bookkeeper petitioner also enclosed a completed form 433-b collection information statement for businesses and a copy of tomasello limousine’s form_1120s u s income_tax return for an s_corporation for its tax_year on date respondent’s appeals_office mailed petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining the levy action the notice_of_determination stated that according to respondent’s records petitioner had not filed his or u s individual income_tax returns the notice_of_determination explained that petitioner was not eligible for any collection alternatives because he was not current with his personal income_tax filings the notice_of_determination stated that mr heidle had verified that the requirements of all applicable laws and procedures had been met and that the levy action balanced the need for the efficient collection with the concern that the collection action be no more intrusive than necessary on date petitioner mailed his petition to the tax_court in his petition he wrote i disagree with original amount owed and have already paid dollar_figure and also my personal income_tax returns are being found personally liable for these taxes in a court of law on date petitioner filed a petition with the u s bankruptcy court for the western district of new york bankruptcy court on date respondent filed a notice of proceeding in bankruptcy and we issued an order on date staying the proceedings in this court on date respondent filed a status report with this court reporting that the bankruptcy court had issued an order dismissing petitioner’s bankruptcy proceeding and on date we issued an order lifting the stay on proceedings in this court discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials and may be granted where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b fla peach corp v commissioner 90_tc_678 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in the light most favorable to the nonmoving party 98_tc_518 aff’d 17_f3d_965 7th cir however the party opposing summary_judgment must set forth specific facts that show a genuine issue of material fact exists and may not rely merely on allegations or denials in the pleadings rule d the underlying liabilities in the instant case were assessed under sec_6672 which imposes penalties for failure to collect account for and pay over income and employment_taxes of employees those penalties are commonly known as trust fund recovery penalties and are assessed and collected in the same manner as taxes against a person who is an officer_or_employee of a corporation who as such officer employee or member is under a duty to perform the duties referred to in sec_6672 sec_6671 such persons are referred to as responsible persons and the term may be broadly applied mcclure v commissioner tcmemo_2008_136 see generally 195_f3d_229 5th cir 988_f2d_1449 5th cir any person who qualifies as a responsible_person under the statute is liable for the penalty a right of contribution against other responsible persons exists but must be claimed separate and apart from proceedings to collect the penalty brought by the united_states sec_6672 the liability of a responsible_person pursuant to sec_6672 is independent of the employer corporation’s duty to pay trust_fund_taxes see 961_f2d_562 5th cir a taxpayer has the opportunity to dispute the taxpayer’s liability for a_trust fund recovery penalty when he receives a letter 132_tc_301 sparkman v commissioner tcmemo_2009_308 mcclure v commissioner tcmemo_2008_136 petitioner has not disputed that he received a letter but he failed to submit a protest to respondent’s appeals_office disputing his liability for the trust fund recovery penalty accordingly petitioner is not entitled to dispute his underlying liability before the appeals_office or before this court see sparkman v commissioner tcmemo_2009_308 where the underlying tax_liability is not in issue we review the determination of the appeals_office for abuse_of_discretion see 114_tc_604 in reviewing for abuse_of_discretion we will reject the determination of the appeals_office only if the determination was arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir petitioner failed to file a response to respondent’s motion for summary_judgment but he appears to make three arguments in his one-sentence petition that he disagrees with the amount owed that respondent did not correctly apply his payments and that he does not understand how respondent can assess the trust fund recovery penalty against him with respect to his first contention petitioner is not entitled to contest his underlying liability before the appeals_office or this court because he failed to protest the letter see sparkman v commissioner tcmemo_2009_308 as to his second contention petitioner acknowledged in his date letter that he has been unable to document any payments made with respect to the tax_liability in issue finally with respect to petitioner’s third argument petitioner appears to be confused as to how he can be held liable for the trust fund recovery penalties although petitioner is not entitled to contest his underlying liabilities we will briefly explain why petitioner is liable for the trust fund recovery penalties petitioner was the president and sole owner of tomasello limousine during the periods in issue and therefore had an obligation to collect account for and pay over income and employment_taxes for the employees of tomasello limousine sec_6671 and sec_6672 pursuant to sec_6672 a person in petitioner’s position is liable for a penalty for willfully failing to collect account for and pay over such tax in the context of sec_6672 willfulness includes a failure to investigate or to correct mismanagement after having notice that withholding taxes have not been remitted to the government 505_f2d_506 2d cir in his date letter petitioner acknowledged that he noticed on at least two separate occasions that the taxes had not been paid yet he failed to ensure that the taxes were paid accordingly petitioner willfully failed to collect account for and pay over withholding taxes and therefore is liable for the trust fund recovery penalty pursuant to sec_6672 on the basis of the foregoing we hold that respondent’s appeals_office did not abuse its discretion and therefore we will grant respondent’s motion for summary_judgment in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered for respondent
